NIX, Chief Justice,
concurring.
I agree with the majority that the claimant in this matter is entitled to receive workers’ compensation benefits; however, I disagree with the majority’s holding that an employer may not assert section 306(f)(4) of the Workers’ Compensation Act1 (“the Act”) as a defense to liability at the entitlement phase of a workers’ compensation claim for disability.
*411The majority bases its decision on Joyce Western Corp. v. Workmen’s Compensation Appeal Bd. (Fichtorn), 518 Pa. 191, 542 A.2d 990 (1988), and on the distinction between benefits awarded under a total disability claim and benefits awarded under a specific loss claim. In Joyce Western, this Court was faced with the issue of whether section 306(f)(4) applied to a specific loss claim. We held that because the correctability of the claimant’s eye injury was critical to determining whether he had suffered the permanent loss of use of that eye, the issue of whether the claimant had refused reasonable medical treatment was relevant. Id. at 198-99, 542 A.2d at 994. We further held that this issue could be addressed at the entitlement phase of a specific loss claim. Id. at 201, 542 A.2d at 995.
The majority reads Joyce Western as holding that the forfeiture provision may not be used at the entitlement phase of a disability claim. I do not read Joyce Western as holding that an employer is precluded from asserting the forfeiture provision of section 306(f)(4) prior to the claimant being awarded benefits in a disability claim.
According to the majority, the only issue to be determined at the entitlement phase of a disability proceeding is whether the claimant has sustained a disabling work-related injury, and therefore, it is not appropriate for the employer to raise section 306(f)(4). Maj. op. at 409-410. Forfeiture under section 306(f)(4) is available to the employer after benefits have been awarded. Maj. op. at 409. In a specific loss claim there is only one proceeding, and the question of available medical treatment is relevant when entitlement is being determined. Id. However, there can be more than one proceeding in a disability claim. Based on the foregoing, the majority would not permit an employer to assert the forfeiture provision as an alternative defense to a disability Claim Petition.
The majority’s analysis unduly restricts section 306(f)(4). The language of section 306(f)(4) does not limit its applicability to specific types of workers’ compensation claims or to particular stages of a workers’ compensation proceeding. As this Court stated in Joyce Western, “[tjhere is no dispute that Section 306(f)(4) of the Act applies to specific loss cases as well as to disability cases.” 518 Pa. at 199, 542 A.2d at 994. Under the majority’s analysis, where an employer denies liability for an alleged injury and a claimant files a Claim Petition, the employer may not use the forfeiture provision as an alternative defense. The majority states that “it is conceptually impossible for an employer to contest whether an injury was work related ... yet at the same time invoke the forfeiture provision of Section 306(f)(4) because such a tactic necessarily admits liability for the underlying work related injury.” Maj. op. at 410. I do not agree that using the forfeiture provision as an alternative defense necessarily admits liability. The use of an alternative defense allows the employer to present evidence showing that even though the workers’ compensation referee might find that the claimant suffered a disabling injury in the course and scope of his employment, the claimant forfeited his right to receive the benefits to which he would otherwise be entitled.
Requiring the employer to wait for a determination by the referee before being permitted to present evidence of forfeiture, flies in the face of judicial economy. If the referee can make a determination that a claimant suffered a disabling work-related injury and that the claimant refused reasonable medical treatment for that injury, thereby providing a basis for forfeiture, I see no reason to require that the employer file a Petition for Termination or Suspension of Benefits at a later time.
In a workers’ compensation matter, our scope of review is limited to determining whether constitutional rights were violated, an error of law was made, findings of fact were supported by substantial evidence, or Workers’ Compensation Appeal Board procedure was violated. Pieper v. Ametek-Thermox Instruments, 526 Pa. 25, 30-31, 584 A.2d 301, 303 (1990). In the instant case, the referee allowed the employer to present evidence that the claimant had refused medical treatment and overruled the claimant’s objection to allowing the employer to enter an affirmative defense. (N.T. 01/27/89 at 7-8; Referee’s Decision dated 02/15/90 at 3). Af*412ter allowing evidence of the affirmative defense to be offered, the referee found that the employer did not establish the defense and concluded that the claimant was entitled to receive benefits for his work injury.
As the referee allowed the employer to enter its affirmative defense that the claimant refused reasonable medical treatment and because there is substantial evidence to support the referee’s findings, I would affirm the grant of benefits to the claimant.
Mr. Justice Flaherty and Mr. Justice Zap-pala join in this concurring opinion.

. Act of June 2, 1915, P.L. 736, art. III, § 306(e) (codified as amended at 77 P.S. § 531(4)).